DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. The applicant argues that Cho does not teach generating a virtual reference frame for the current picture based on a temporal ID associated with the current picture and a nearest decoded picture, wherein the generating comprises determining whether the temporal level ID associated with the current picture satisfies a threshold condition (Remarks of August 18, 2022, page 9).  The examiner respectfully disagrees.  It appears the argument focuses around Cho not explicitly stating a temporal level ID level associated the current picture satisfying a threshold according the applicant’s view.  Cho discloses using reference-frame specific information, indicating the selected reference used to generate a virtual reference frame (¶ 837).  Further, Cho discloses that a temporal ID is selected whether, in one example, whether it is the largest which indicates a threshold condition (¶ 841 – 844).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US 2019/0306526, hereafter Cho).
As per claim 1, Cho discloses a method of video coding, executable by a processor, comprising:
 receiving video data including a current picture ( ¶ 810);
 generating a virtual reference frame for the current picture based a temporal ID associated with the current picture and a nearest decoded picture (¶ 818), wherein the generating comprises determining whether the temporal level ID associated with the current picture satisfies a threshold condition (¶ 841 – 844; ¶ 841: For example, the Reference-frame specific information may indicate that the reference frame having the largest temporal ID is to be selected.) ;
and decoding the video data based on the generated reference frame (¶ 812).
As per claim 2, Cho discloses the method of claim 1, wherein the generating the virtual reference frame is performed by a neural network (¶ 818).
As per claim 3, Cho discloses the method of claim 1, wherein the virtual reference frame corresponds to one or more from among an I-frame, a P-frame, and a B-frame (¶ 813).
As per claim 4, Cho discloses the method of claim 1, wherein the decoded video data is included in a reference picture list (¶ 820).
As per claim 5, Cho discloses the method of claim 4, wherein based on the reference picture list, subsequent frames from among the video data are decoded based on motion-compensated prediction, intra prediction, or intra block copy (¶ 820 and 821).
As per claim 6, Cho discloses the method of claim 4, wherein the virtual reference frame is included in the reference picture list (¶ 820).
As per claim 7, Cho discloses the method of claim 6, wherein the virtual reference frame is generated based on one or more from among signal-processing, spatial or temporal filtering, scaling, weighted averaging, up-/down-sampling, pooling, recursive processing with memory, linear system processing, non- linear system processing, neural-network processing, deep-learning based processing, AI- processing, pre-trained network processing, machine-learning based processing, and on-line training network processing (¶ 818).
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 9, arguments analogous to those presented for claim 2 are applicable for claim 9.
Regarding claim 10, arguments analogous to those presented for claim 3 are applicable for claim 10.
Regarding claim 11, arguments analogous to those presented for claim 4 are applicable for claim 11.
Regarding claim 12, arguments analogous to those presented for claim 5 are applicable for claim 12.
Regarding claim 13, arguments analogous to those presented for claim 6 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 7 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 1 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 2 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 3 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 4 are applicable for claim 18.
Regarding claim 19, arguments analogous to those presented for claim 5 are applicable for claim 19.
Regarding claim 20, arguments analogous to those presented for claim 6 are applicable for claim 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487